DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered. 
Priority
	This application claims priority from application 10/911059, filed 12/23/2003.

Status of Claims
	Claims 1-6, 9-15, and 18-20 are pending.
	Claims 7, 8, 16, and 17 have been cancelled.

Election/Restrictions
Applicant elected Species Q (Figures 37A-B) without traverse on 02/26/2019.

Drawings
The objections to the drawings have been withdrawn in view of the applicant’s amendments.  Additionally the figures filed on 03/04/2020 and 09/15/2020 have not been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks antecedent basis for the limitation “the cylindrical outflow region” in line 5. 
Claim 18 is rendered indefinite because it defines a cylindrical outflow end region that includes first flared section.  It is unclear how this region can be both cylindrical and flared because the two types of structures contradict each other.
Additionally, the independent claims define the stent as having a circular inflow region and a cylindrical outflow region (claim 1), a first cylindrical section (claim 10), and a cylindrical outflow end region (claim 18) which render the claims indefinite.  Specifically, looking at elected Figures 37A-B the applicants own stent doesn’t actually 

    PNG
    media_image1.png
    374
    605
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 6, 9-11, 13-15, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jayaraman (US Pat. No. 6,245,102).
Jayaraman discloses the following: a prosthetic heart valve, comprising:  an expandable stent (Figure 6) having an inflow end region (lower end region), a central region (middle section) and an outflow end region (upper end region); the outflow region comprising 3 flared portions/sections, the second flared portion/section (17 Figure 5) having an outer diameter larger than the first and second flared portion’s/section’s outer diameters (19 and 19 Figure 5), a plurality of leaflets (34, 36, 38), and a fabric sealing member (45) coupled to the stent (Figure 10).
In regards to the claimed circular region, first cylindrical section, and cylindrical outflow end, these stent portions have been identified above but haven’t been described as being circular or cylindrical.  However, as described above the applicant’s own stent shown in Figure 37A does not include these claimed shapes.  Therefore the examiner is interpreting the sections and cross-sections of Jayaraman as comprising points which all align within planes and sections.  The points within these planes and sections can be connected by drawing circles and cylinders within each plane or region.  Accordingly the regions and sections of Jayaraman read upon the claim limitations as much as the applicant’s own invention.
In regards to claims 3 and 11 Jayaraman discloses the use of nitinol to form the stent (col 1 lines 53-37).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jayaraman in view of Ashworth et al. (US Pub. No. 2003/0130746; hereinafter Ashworth).
Jayaraman discloses the limitation substantially as claimed described above.  However, Jayaraman does not disclose the stent comprising a cobalt-chromium alloy.  
Ashworth teaches that it is well known in the art that heart valves and stents that the frames may be constructed from a nickel-titanium alloy or a cobalt-chromium alloy (paras. 0029-0032), in order to utilize the biocompatibility of the materials and provide improved corrosion resistance.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Jayaraman such that the stent is made from a cobalt-chromium alloy, as taught by Ashworth, for the purpose of utilizing the biocompatibility of the materials, and providing the device with improved corrosion 

Response to Arguments
The applicant continues to argue that Jayaraman’s star shaped stent cross-section does not lend itself to a meaning of diameter consistent with their own use of the term.  The applicant recognizes that Jayaraman uses the term diameter but failed to address or respond to the examiner’s other point about their own invention not providing a stent having the claimed structures.  Specifically as explained in the 112 rejection above the applicant’s elected embodiment comprises a stent with cross-sections having waved or varied borders.   In view of all these waves and projections the applicant’s own stent regions and sections cannot be called a circle or cylinder.  
Additionally, the applicant has failed to provide a specific recitation within their original disclosure defining a narrowed interpretation of diameter.  At best the applicant’s specification is simply applying their own loose interpretation of a diameter.  Therefore the applicant’s disclosure must be interpreted as applying the broadest reasonable interpretation of diameter, which is simply the distance across a cross-section of the stent. 
In regards to Ashworth, the applicant argues that the motivation is not sufficient because it would have “the same functional properties” is not persuasive.  As previously explained the structural and mechanical benefits of commonly used metals such as cobalt chromium alloy are well known within the stent art.  Cobalt chromium is one of numerous metals that has been used within the art of stents for many years to enhance corrosion resistance.    The modification would provide an improved corrosion resistance using the cobalt chromium in place of the nitinol.  Therefore the obviousness of the Ashworth combination is valid and maintained.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/Christopher D. Prone/Primary Examiner, Art Unit 3774